                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


JIT SHI GOH,
                                              Civ. No. 15-6310 (KM) (MAR)
                          Plaintiff,

V.
                                                        ORDER

COCO ASIAN CUISINE, INC. and
FATT SENG LIM,

                         Defendants.




      IT APPEARING that on July 23, 2019, default judgment was entered
against the defendants, Coco Asian Cuisine, Inc. and Fatt Seng Lim, in the
amount of $116, 299.53 (DE78);

      AND IT FURTHER APPEARING that on June 11, 2019, Plaintiff filed an
unopposed motion for attorney’s fees, which the Court referred to Magistrate
Judge Michael A. Hammer (DE 75);

      AND IT FURTHER APPEARING that on September 27, 2019, Magistrate
Judge Hammer filed a Report and Recommendation that attorney’s fees be
awarded in the amount of 63,697.28 (DE 79);

      AND IT FURTHER APPEARING that Judge Rammer carefully reviewed
the standards for an award of attorney’s fees under the FLSA, 29 U.S.C.    §
2 16(b), and the New Jersey Wage and Hour Law, N.J. Stat. Ann.    §   34:11-
56a2 5;

      AND IT FURTHER APPEARING that Magistrate Judge Hammer carefully
and conscientiously reviewed the lodestar amount, prevailing hourly rates, the
qualifications of the attorneys involved, the records of time expended on the
matter, and the costs incurred, and reviewed them for reasonableness;
      AND IT FURTHER APPEARING that no objection, timely or otherwise, to
the Report and Recommendation has been received, see D.N.J. Loc. Civ. R.
72.1(c);

      AND THE COURT finding itself in agreement with the reasoning of Judge
Hammer;

      IT IS this 17th day of October, 2016,
      ORDERED that the motion for an award of attorney’s fees and costs (DE
75)is GRANTED; and it is further
      ORDERED that the Report and Recommendation (DE 79) is AFFIRMED
AND ADOPTED in full; and it is further
      ORDERED that attorney’s fees and costs are awarded to Plaintiff in the
amount of $63,697.28.
      The clerk shall close the file.




                                                NM     ULTY U. S.   .J
